Case 2:16-cr-20433-NGE-EAS ECF No. 138, PageID.2402 Filed 05/12/20 Page 1 of 11




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN

    UNITED STATES OF AMERICA,

                Plaintiff,                      Case No. 16-CR-20433

                                                HON. NANCY G. EDMUNDS
    v.

    MAHMOUD RAHIM, M.D.,

                Defendant.

    _____________________________________________________________

              DEFENDANT’S EMERGENCY MOTION FOR
                     COMPASSIONATE RELEASE
    _____________________________________________________________


          NOW COMES Defendant, by and through his attorney, Anjali Prasad,

    and respectfully requests that the Court order his compassionate release

    under 18 U.S.C. § 3582(c)(1)(A)(i), as amended by § 603(b)(1) of the First

    Step Act of 2018, Pub. L. 115-391, 132 Stat. 5194, 5239 (Dec. 21. 2018).

                                                Respectfully Submitted,


                                                /s/ Anjali Prasad
                                                ANJALI PRASAD (P75771)
                                                Prasad Legal, PLLC
                                                117 W. Fourth Street, Suite 201
                                                Royal Oak, MI 48067
                                                (248) 733-5006
    Dated: May 12, 2020                         aprasad@prasadlegal.com



                                         1
Case 2:16-cr-20433-NGE-EAS ECF No. 138, PageID.2403 Filed 05/12/20 Page 2 of 11




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN

    UNITED STATES OF AMERICA,

                Plaintiff,                      Case No. 16-CR-20433

                                                HON. NANCY G. EDMUNDS
    v.

    MAHMOUD RAHIM, M.D.,

                Defendant.

    _____________________________________________________________

     BRIEF IN SUPPORT OF DEFENDANT’S EMERGENCY MOTION
                  FOR COMPASSIONATE RELEASE
    _____________________________________________________________

          The First Step Act of 2018 (“FSA”) expressly permits Defendant

    Mahmoud Rahim (“RAHIM”) to move this Court for compassionate release

    due to his age and chronic health conditions, which put him at a higher risk

    of contracting COVID-19 and falling severely ill.           See 18 U.S.C.

    §3582(c)(1)(A)(i). Under the amended statute, a district court can reduce a

    sentence for “extraordinary and compelling reasons” in two circumstances:

    (i) upon motion of the Director of the Bureau of Prisons (“BOP”); or (ii)

    upon motion of the defendant after the defendant has fully exhausted all

    administrative rights to appeal a failure of the Bureau of Prisons to bring a

    motion on the defendant’s behalf or the lapse of 30 days from the receipt of



                                         2
Case 2:16-cr-20433-NGE-EAS ECF No. 138, PageID.2404 Filed 05/12/20 Page 3 of 11




    such a request by the warden of the defendant’s facility, whichever is earlier.

    18 U.S.C. § 3582(c)(1)(A). See United States v. Cantu, No. 05-cr-458, 2019

    U.S. Dist. LEXIS 100923, at *6-12 (S.D. Tex. June 17, 2019) (“[u]nder the

    newly amended § 3582(c)(1)(A) [defendant] has standing to bring this

    motion “because more than 30 days elapsed between his reduction-in-

    sentence request to the warden and a response”).1

           In this case, Rahim has satisfied the statutory requirement to wait 30

    days after providing the warden with a request for compassionate release.

    On March 24, 2020, Rahim made an electronic request to the Warden for

    home confinement due to the COVID-19 pandemic. On April 6, 2020,

    Rahim made an electronic request to his Unit Manager for home

    confinement due to the COVID-19 pandemic. On April 15, 2020, Rahim

    made an electronic request to both the Warden and Unit Manager for home

    confinement due to the COVID-19 pandemic. On April 21, 2020, Rahim

    contacted the Warden and expressly requested compassionate release. On
    1
            The Court may also waive the exhaustion requirement if a recognized exception
    applies. See, e.g., United States v. Coles, No. 18-cr-20254, 2020 U.S. Dist. LEXIS 67591
    (E.D. Mich. April 17, 2020); Miller v. United States, No. CR 16-20222-1, 2020 U.S. Dist.
    LEXIS 62421 (E.D. Mich. April 9, 2020); United States v. Zukerman, No. 16 CR. 194
    (AT), 2020 U.S. Dist. LEXIS 59588 (S.D.N.Y. April 3, 2020); United States v.
    McCarthy, No. 3:17-CR-0230 (JCH), 2020 U.S. Dist. LEXIS 61759 (D. Conn. Apr. 8,
    2020); United States v. Perez, No. 17 CR. 513-3 (AT), 2020 U.S. Dist. LEXIS 57265
    (S.D.N.Y. Apr. 1, 2020) (waiving exhaustion requirement where defendant already at
    “significant risk of suffering catastrophic health consequences” due to COVID-19
    pandemic).




                                               3
Case 2:16-cr-20433-NGE-EAS ECF No. 138, PageID.2405 Filed 05/12/20 Page 4 of 11




    May 7, 2020, the Warden denied Rahim’s requests for compassionate

    release.2

           Extraordinary and compelling circumstances exist here that warrant

    Rahim’s compassionate release. His age (Rahim turns 68 in November),

    combined with his underlying health conditions, place Rahim at increased

    risk of severe illness and death from a COVID-19 infection.                Rahim’s

    myriad health conditions include chronic obstructive airway disease

    (COPD), diabetes, hypertension, coronary artery disease, prostatic

    hypertrophy, and congestive heart failure. See PSIR, Paragraph 42. Rahim

    currently alternates between two inhalers (Albuterol, Asmanex), and takes

    the following medication:         Lasix (congestive heart failure), Isosorbid

    mononitrate (coronary artery disease, hypertension), Metoprolol Tartrate

    (heart failure, coronary artery disease, hypertension), Losartan potassium

    (hypertension, congestive heart failure), Rosuvastatin Calcium (high

    cholesterol), Tamsulosin (prostatic hypertrophy), and Diltiazem.

           As of May 7, 2020, BOP has confirmed at least 2,100 cases of

    COVID-19 among federal inmates and 365 cases among detention facility

    employees and personnel.         COVID-19 Coronavirus, Federal Bureau of
    2
           In the meantime, on April 6, 2020, Rahim moved the Court to recommend that the
    BOP place him in home confinement for the remainder of his sentence, to protect him
    from contracting or transmitting COVID-19. (ECF No. 135). Although the Court denied
    Rahim’s motion on April 29, 2020, it did note that it had “no objection to the FBOP
    granting Defendant the placement he requests.” (ECF No. 135).

                                             4
Case 2:16-cr-20433-NGE-EAS ECF No. 138, PageID.2406 Filed 05/12/20 Page 5 of 11




    Prisons, https://www.bop.gov/coronavurs/.          These numbers are likely

    higher, as testing is only administered to inmates who manifest symptoms.

    See, e.g., In the Matter of the Extradition of Manrique, 2020 U.S. Dist.

    LEXIS16397, at *2 (N.D. Cal. Mar. 19, 2020) (“screening people based on

    observable symptoms is just a game of catch up”).

          Unfortunately, conditions of confinement create a serious risk for the

    spread of COVID-19, even among a healthy population.3 Although the BOP

    may be doing everything in its power to slow the spread of COVID-19

    within its facilities, the high density of prison populations makes federal

    prisons ideal transmission grounds for the virus. See, e.g. Kimberly Kindy,

    An Explosion of Coronavirus Cases Cripples a Federal Prison in Louisiana,

    THE WASHINGTON POST (March 29, 2020). See also Claudia Lauer &

    Colleen Long, US Prisons, Jails On Alert for Spread of Coronavirus,

    Associated Press (Mar. 7, 2020). Rahim eats, sleeps, and interacts with

    individuals in a confined space, making it easier for the virus to spread once

    introduced. He is also routinely in close contact with staff members who

    come and go from FCI Morgantown.           Moreover, basic disinfecting tools



    3
            Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in
    Correctional and Detention Facilities, CENTER FOR DISEASE CONTROL (March 23,
    2020), https://www.cdc.gov/coronavirus/2019-ncov/community/correction-
    detention/guideance-correctional-detention.html.



                                           5
Case 2:16-cr-20433-NGE-EAS ECF No. 138, PageID.2407 Filed 05/12/20 Page 6 of 11




    such as alcohol-based soap, hand sanitizer, and wipes are wholly unavailable

    within the prison.

           Plainly, Rahim is not a healthy individual. Given the highly infectious

    nature of COVID-19, the failure of the BOP to stop its spread, the inability

    of Rahim to practice any of the hygienic and social distancing techniques

    that CDC has advised to prevent rapid transmission, and the fact that his age

    and medical history render him at higher risk, this Court should find

    Rahim’s legitimate medical risk is a sufficiently extraordinary and

    compelling reason to grant compassionate release. See U.S.C. §3582(c).4

           Rahim’s release is “consistent with applicable policy statements

    issued by the [United States] Sentencing Commission,” 18 U.S.C. §

    3582(c)(1)(A), since he is a nonviolent offender with no prior criminal

    history. See PSIR, Paragraph 77 (Rahim “does not have any prior criminal

    convictions. There is no history of assaultive behavior. Therefore, the need

    to protect the public appears to be low”).

           Many courts have found that, for high risk individuals, communal

    prison confinement conditions satisfy the definition of “extraordinary and


    4
           The Sentencing Commission has provided guidance about what constitutes
    “extraordinary and compelling reasons” in Section 1B1.13 of the Sentencing Guidelines.
    U.S.S.G. §1B1.13. These reasons are classified in four categories: (1) the defendant’s
    medical condition; (2) the defendant’s age; (3) family circumstances; and (4) additional
    reasons “other than, or in combination with” the first three elements. Id. at cmt. N. 1(A)-
    (D).

                                                 6
Case 2:16-cr-20433-NGE-EAS ECF No. 138, PageID.2408 Filed 05/12/20 Page 7 of 11




    compelling reason for release” because they make it impossible for

    vulnerable individuals to “protect [them]selves from the spread of a

    dangerous and highly contagious virus.” See, e.g., United v. Saad, No. 16-

    20197 (E.D. Mich. Apr. 21, 2020)(finding that defendant’s age, chronic

    kidney disease, hypertension, and sleep apnea are extraordinary and

    compelling reasons for release in light of the COVID-19 pandemic); United

    States v. Sawicz, Case No. 08-cr-287 (ARR) 2020 U.S. Dist. LEXIS 64418,

    at *6 (E.D. N.Y. April 10, 2020) (Covid-19 pandemic, combined with

    defendant’s particular vulnerability to complications from COVID-19

    because of his hypertension constitutes an “extraordinary and compelling”

    reason for his compassionate release”); United States v. Williams, Case No.

    04-cr095/MCR, 2020 U.S. Dist. LEXIS 63824, at *7 (N.D. Fla. April 1,

    2020) (“[A]n outbreak of COVID-19 in Williams’ facility would likely have

    fatal consequences for him. Based on these facts, the Court finds that

    Williams’ deterioration in physical health is sufficiently serious to satisfy the

    medical criteria for a reduction in sentence.”); United States v. Gonzalez,

    No. 2:18-CR-0232-TOR-15, 2020 U.S. Dist. LEXIS 56422, at *3 (E.D.

    Wash. Mar. 31, 2020) (“Defendant is the most susceptible to the devastating

    effects of COVID-19. She is in the most susceptible age category (over 60

    years of age) and her COPD and emphysema make her particularly



                                           7
Case 2:16-cr-20433-NGE-EAS ECF No. 138, PageID.2409 Filed 05/12/20 Page 8 of 11




    vulnerable … compassionate release granted.”); United States v. Campagna,

    No. 16 Cr. 78-01 (LGS), 2020 U.S. Dist. LEXIS 54401, at *3 (S.D.N.Y.

    Mar. 27, 2020) (“Defendant’s compromised immune system, taken in

    concert with the COVID-19 public health crisis, constitutes an

    extraordinarily and compelling reason to modify Defendant’s sentence on

    the grounds that he is suffering from a serious medical condition that

    substantially diminishes his ability to provide self-care within the

    environment of the RCC.”); United States v. Muniz, No. 4:09-CR-0199-1,

    2020 U.S. Dist. LEXIS 59255, at *2 (S.D. Tex. Mar. 30, 2020) (“Because

    Defendant is at high-risk for severe illness from COVID-19 and because

    inmates in detention facilities are particularly vulnerable to infection, the

    Court finds that Defendant has demonstrated an extraordinary and

    compelling reason for compassionate release.”).

          To the extent the government argues that Rahim is somehow not in

    harm’s way because FCI Morgantown does not report any confirmed cases

    of COVID-19, “Zero confirmed COVID-19 cases is not the same thing as

    zero COVID-19 cases.” United States v. Amarrah, No. 18-cr-20464, 2020

    U.S. Dist. LEXIS 80396 (E.D. Mich. May 7, 2020). The Bureau of Prisons

    recently discovered this when a 53-year-old inmate at FCI Milan went into

    respiratory failure, and tested positive for COVID-19 only after he was



                                         8
Case 2:16-cr-20433-NGE-EAS ECF No. 138, PageID.2410 Filed 05/12/20 Page 9 of 11




    transported to a local hospital. 5 That is because this disease spreads

    asymptomatically, and the BOP has yet to implement a universal testing

    regimen. See Sadie Gurman, More Than 70% of Inmates Tested in Federal

    Prisons Have Coronavirus, The Wall Street Journal (Apr. 30, 2020),

    https://www.wsj.com/artciles/more-than-70-of-inmates-tested-in-federal-

    prisons-have-coronavirus-11588252023 (noting that “prison officials expect

    [this number] to rise as they expand testing with the a focus on the hardest-

    hit facilities”). Thus, “the Court and the prison system can take no comfort

    in a lack of confirmed cases, and all parties should be deeply concerned by

    the lack of universal testing of inmates and staff.” United States v. Amarrah,

    supra.6

           Nor should the government’s patent response that Rahim may not “cut

    in line” carry any weight, since there is no reason any prisoner would lose

    access to home confinement should Rahim be released. To the contrary,

    during this unprecedented pandemic, institutions with large prison

    populations should welcome a decrease in number of high-risk individuals

    confined therein. See Basank v Decker, No. 20 CIV. 2518 (AT). 2020 U.S.

    Dist. LEXIS 53191 (S.D.N.Y. Mar. 26, 2020) (holding public health and
    5
            This was FCI Milan’s first reported inmate death due to COVID-19.
    https://www.bop.gov/resources/news/pdfs/20200427_press_release_mil.pdf
    6
            In fact Rahim was recently evaluated by the nurse practitioner when he was not
    feeling well, who expressly told him no COVID-19 testing kits were available.

                                               9
Case 2:16-cr-20433-NGE-EAS ECF No. 138, PageID.2411 Filed 05/12/20 Page 10 of 11




    safety are served best by rapidly decreasing number of individuals in

    confined conditions). Moreover, as discussed above, Rahim exhausted his

    administrative remedies with BOP. A defendant neither “cuts in line,” nor

    “interfere[s] with [BOP’s] process,” by exercising his statutory right to seek

    judicial review. United States v. Amarrah, supra.

           In short, the current conditions of Rahim’s confinement, which he has

    no power to alter, expose him to a substantial risk of contracting COVID-19.

    And Rahim’s age and numerous medical conditions render him substantially

    likely to suffer a dire outcome should he contract the virus. In light of the

    expectation that the COVID-19 pandemic will continue to grow and spread,

    United States v. Colvin, No. 3:19-CR-179, 2020 U.S. Dist. LEXIS 57962, at

    *4 (D. Conn. April 2, 2020), the reasons justifying Rahim’s release are

    compelling and extraordinary.7 Therefore, Defendant respectfully moves this

    Court for his immediate compassionate release.

                                                     Respectfully Submitted,

                                                     /s/ Anjali Prasad
                                                     ANJALI PRASAD (P75771)
                                                     Prasad Legal, PLLC
                                                     117 W. Fourth Street, Suite 201
                                                     Royal Oak, MI 48067
                                                     (248) 733-5006
    Dated: May 12, 2020                              aprasad@prasadlegal.com

    7
          Rahim would serve the remainder of his sentence on home confinement in his
    Oakland County residence, with his wife of 28 years.

                                            10
Case 2:16-cr-20433-NGE-EAS ECF No. 138, PageID.2412 Filed 05/12/20 Page 11 of 11




                           CERTIFICATE OF SERVICE

            I hereby certify that I electronically filed the foregoing paper with the
    Clerk of the Court using the ECF system that will send notification of such
    filing to all registered parties.


                                                         /s/ Anjali Prasad
                                                         Anjali Prasad (P75771)




                                           11
